This suit was brought in the county court by appellants against appellees to recover the balance alleged to be due on a promissory note and to foreclose a chattel mortgage given by appellees to secure the notes.
Appellees pleaded payment. The case was tried before a jury resulting in a general verdict for appellees on which judgment was rendered.
No assignments of error or briefs of either party appear in the record.
No fundamental errors of law are apparent upon the record.
The judgment is affirmed.